11/04/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0452



                             No. DA 22-0452


JOHNNY TYRONE HUFFMAN, JR.,

           Petitioner and Appellant,

     v.

STATE OF MONTANA,

           Respondent and Appellee.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until December 12, 2022, to

prepare, file, and serve the Appellant's opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                November 4 2022